Order entered February 11, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00038-CV

                       GEORGE W. LEE, Appellant

                                     V.

                       DISCOVER BANK, Appellee

              On Appeal from the County Court at Law No. 2
                          Collin County, Texas
                  Trial Court Cause No. 002-00254-2021

                                  ORDER

     Before the Court is the February 10, 2022 request of Collin County Deputy

Clerk Linda Patrizio for an extension of time to file the clerk’s record. We

GRANT the request and extend the time to March 14, 2022.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE